Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office Action.  Claims 1-2, 4-8, 21-32, 34 are pending in this application and have been rejected below.      

Response to Amendments
Applicant’s amendments are acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 21-32, 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2, 4-8, 21-32, 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims 1-2, 4-8, 21-32, 34 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-2, 4-8, 21-32, 34 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 21, and 28 includes limitations reciting functionality that generates an acceptability prediction for a model including limitations that: 
Determine a set of reviewed models…
Performing a clustering operation the set of reviewed models…
Based on a query string…Train a neural network with the clustered set of reviewed models…
Generate an acceptability prediction…
Determine…
Include…
Return the acceptability prediction…
which is an abstract idea reasonably categorized as 
mental processes – as the determining steps, clustering, applying, and including can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
and as a mathematical concept as the training a neural network and generating an acceptability prediction involves mathematical relationships, mathematical formulas or equations, mathematical calculations.
Examiner notes everything after “for” and “to” is directed to intended use and given limited patentable weight. 
Similarly, Claims 2 and 4-8, 22-27, and 29-34 further recite operations that can be practically performed in the human mind and descriptive data that further narrows the abstract idea.  
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1, 21, and 28 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include computer readable medium, instructions, device, memory, GUI.  When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  In addition, with respect to the limitation, “receiving a model…” this limitation recites mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)).   Examiner notes, the “neural network” also generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h) 
As a result, Claim 1, 21, and 28 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 2 and 4-8, 22-27, and 29-34 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims 1-2, 4-8, 21-34 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include computer readable medium, instructions, device, memory, GUI.  Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. With respect to the limitation, “receiving a model..”, this limitation is mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)).  In addition, the neural network is a well-understood, routine, and conventional computer function in view of 0023, which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.    Further, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements individually. As a result, Claim 1, 21, and 28 do not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
As noted above, Claims 2 and 4-8, 22-27, and 29-34 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims 2 and 4-8, 22-27, and 29-34 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1, 21 and 28. 
Accordingly, Claims 1-2, 4-8, 21-34 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
With respect to 101 - Applicant describes the claimed system as a “technical solution” that provides “technical improvements’ 
Examiner responds the computations in the claim can practically be performed in the human mind.   Examiner notes the “neural network” generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h).  In addition, the neural network is a well-understood, routine, and conventional computer function in view of 0023, which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.    

    PNG
    media_image1.png
    136
    737
    media_image1.png
    Greyscale

Applicant also cites elements that are part of the abstract idea.  With respect to the “neural network” - the “neural network” generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h). The elements for displaying data amount to insignificant extrasolution data gathering/storing/presenting activities to the judicial exception. 

    PNG
    media_image2.png
    128
    756
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    213
    780
    media_image3.png
    Greyscale

Applicant cites elements that are part of the abstract idea.  
Examiner notes the instant application’s claims merely recite generic computer elements by which the steps are executed, there is not a non-conventional arrangement of the computer elements, but instead a generic computer merely applies the abstract idea.  With respect to the “neural network” - the neural network is a well-understood, routine, and conventional computer function in view of 0023, which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.  In view of 0018, and the associated paragraphs of Applicant’s specification- the interface is a generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f). With respect to 103- even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 11 (Fed Cir. May 15, 2018).
Allowable Subject Matter
Claims 1-2, 4-8, 21-32, 34 would be allowable if applicants overcome the 35 U.S.C. § 101 rejections as set forth above.   

Reasons for Allowance 		
The following would be an examiner's statement of reasons for allowance if Applicants overcome the 35 U.S.C. § 101 rejections as set forth above: 
With respect to independent claims 1, 21, and 28:  The closest prior art, Chipley (2011/0106723) in view of Ghosh (2021/0042667) in view of Andoni (2019/0228312) in view of Ciu (2020/0026538) in view of Li (20170169446, does not teach or fairly suggest, either singularly or in combination, the current amendments- with the combination of all limitations as claimed.
Chipley discloses:  “… A system and method provides candidate predictive models for a first scenario for selection where the set of candidate predictive models includes an identification of variables associated with a model. Model selection data is received from a scenario analysis manager where a selected model is configured to predict a future value of a first variable based on values of a second variable.  (Abstract) 
The candidate predictive models selected for the scenario are approved for the by a scenario manager; (Abstract ,Figure 6) the other stored models (0031-models data structure) were not approved for the scenario;  
The models may be ranked, as shown at 608, based on a quality metric.  The quality metric may be based on one or more of a number of factors including prior user recommendations, hold-out data testing accuracy, percentage of times data from the model is persisted as a permanent forecast, as well as others. (0038)
However Chipley does not explicitly state the manager is a regulatory body, nor a neural network is trained based on a query string using the respective second sets of input parameters, the second model type and the second data profile; nor generate an acceptability prediction comprising a probability for the received model by processing the received model through the neural network
Ghosh is directed to adapting a first machine learning model that takes clinical data as input, based on a second set of training data. The first machine learning model having been trained on a first set of training data. The method comprises adding an adaption module to the first machine learning model, the adaption module comprising a second machine learning model, and training the second machine learning model using a second set of training data to take an output of the first machine learning model as input and provide an adjusted output. 
Ghosh discloses if a model needs regulatory approval before being deployed (0004) but does not disclose a neural network is trained based on a query string using the respective second sets of input parameters, the second model type and the second data profile;
Andoni teaches:   input features (ex. time series data) trains neural network; neural network outputs cluster probabilities for the input features (Figure 1A, 0014-0015).  [0014] Turning now to FIG. 1A, the first neural network 110 may be trained, in an unsupervised fashion, to perform clustering. For example, the first neural network 110 may receive first input data 101. The first input data 101 may be part of a larger data set and may include first features 102, as shown in FIG. 1B. The first features 102 may include continuous features (e.g., real numbers), categorical features (e.g., enumerated values, true/false values, etc.), and/or time-series data….
[0015] The first neural network 110 may include an input layer, an output layer, and zero or more hidden layers. The input layer of the first neural network 110 may include n nodes, each of which receives one of the n first features 102 as input. The output layer of the first neural network 110 may include k nodes, where k is an integer greater than zero, and where each of the k nodes represents a unique cluster possibility. In a particular aspect, in response to the first input data 101 being input to the first neural network 110, the neural network 110 generates first output data 103 having k numerical values (one for each of the k output nodes), where each of the numerical values indicates a probability that the first input data 101 is part of (e.g., classified in) a corresponding one of the k clusters, and where the sum of the numerical values is one. In the example of FIG. 1B, the k cluster probabilities in the first output data 103 are denoted p.sub.1 . . . p.sub.k, and the first output data 103 indicates that the first input data 101 is classified into cluster 2 with a probability of (p.sub.2=0.91=91%).
However Andon does not teach respective second sets of input parameters, a second model type and a second data profile is used for the training. 
Cui,  “Machine Learning Predictions…” further discloses: 
determine whether the probability of acceptability for the received model is greater than an acceptability threshold;   in response to the determination the probability of acceptability is greater than the acceptability threshold, include the received model as an approved model in the set of review models;  in response to the determination the probability of acceptability is not greater than the acceptability threshold, include the received model as an unapproved model in the set of review models;
“Evaluation of trained machine learning model(s) may include validating that the trained model(s) perform well (e.g., with a success rate above a predefined threshold), and determining which model(s) perform better under different circumstances. ….Through such evaluations, it can be determined how well the trained model(s) perform and which of the trained model(s) perform better under different circumstances. The evaluation results may then be stored and used to select one or more of the trained model(s) to use in making predictions during a later VM transfer, as discussed in greater detail below. Although described herein primarily with respect to evaluating trained model(s) to determine success rates, the evaluation of trained model(s) may also include determining the accuracy of labels output by the trained model(s), compared to the manually-specified labels in a minority of the training data used for validation.  (0027)    
However, the closest prior art of record does not disclose the specific amended limitation identified above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623